—In a tax certiorari proceeding pursuant to CPLR article 78, inter alia, to challenge an assessment of real property, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), entered October 31, 1995, which dismissed their petition for lack of standing.
Ordered that the judgment is reversed, with costs, the petition is reinstated, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings for reasons stated in Matter of Feldman v Assessor of Town of Bedford (236 AD2d 399 [decided herewith]). Rosenblatt, J. P., Ritter, Friedmann and Florio, JJ., concur.